Title: From George Washington to Horatio Gates, 18 March 1782
From: Washington, George
To: Gates, Horatio


                        
                            Sir
                            Philadelphia 18th March 1782.
                        
                        I have received your favor of the 20th of February, by which, I am surprised to find that my letter of the
                            1st of November from York in Virginia, in answer to yours of the 22d of May and 7th of October last, had never reached
                            you. I take the liberty of inclosing a Copy of it.
                        
                        You will perceive by a Resolve of Congress of the 19th of December last, of which I inclose you a Copy, that
                            after the arrangements of the Campaign are made, it will lay with the Secretary at War to nominate the General Officers
                            for service, and to give them the necessary notice. You may therefore expect to hear shortly from him. Had not General
                            Lincoln been called to Boston, from whence he only returned last evening, the business would have been determined before
                            this time. It will however be settled before I leave town which will be in two or three days.
                        I return you thanks for your congratulations and kind wishes, and have the pleasure to inform you that our
                            affairs, especially in Europe, wear a most favorable aspect—Our own exertions, in which I hope we shall not be wanting,
                            seem only necessary to insure us the reward of our toil and labor. I am Sir Yr most obt and humble servt
                        
                            Go: Washington
                        
                    